DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a NON FINAL REJECTION in response to applicant’s claim amendments and arguments filed March 17, 2021.  Claims 1 and 4 are currently amended.  Claim 9 is newly added.  Claims 1-9 are pending review in this correspondence.

Response to Amendment
	Objection to claim 4 for a typographical error is withdrawn in view of applicant’s claim amendment.
	Rejection of claims 1-8 as being anticipated by, or in the alternative, as being obvious over, Allen et al (US 6,334,856 B1) is modified in view of applicant’s clam amendments.
	Rejection of claim 8 as being unpatentable over Allen et al (US 6,334,856 B1) in view of Quake et al (US 2004/0248167 A1) is maintained in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 1, it is unclear if applicant is intending to claim whether it is the micro-tips or the micro-devices that move in different directions.  For the purposes of examination, it is being interpreted that the prior art would read upon the claim if it teaches that either embodiment can move.  Additionally, the applicant should note that in lieu of a positive recitation of the circulating tumor cell being a part of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	With respect to the recitation following ‘configured to’ in claim 2, it is not clear as to how the micro-devices are structurally modified to detect a mechanical property of a circulating tumor cell.
With respect to the recitation following ‘configured to’ in claim 3, it is not clear as to how the micro-devices are structurally modified to measure an electrical property.
Claims 4-9 are ultimately dependent upon claim 1, and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 is/are rejected under 35 USC 102(b) as being anticipated by, or in the alternative under 35 USC 103 as being obvious over Allen et al (US 6,334,856 B1). 
It should be noted that the outermost layer is being interpreted as the claimed driver.  Applicant’s specification discloses in Para. 166 that a piezoelectric material can serve as a driver.  Col. 3, line 60 – Col. 4, line 4 discloses that the microneedle devices “are useful in transport of material into or across biological borders include…cell membranes (e.g. for the introduction of material into the interior or cell or cells,” which implies that the microdevices (needles) would be capable of penetrating a circulating tumor cell.  Finally, Allen discloses that the substrate and/or microneedles may be formed from flexible materials (See Col. 5, line 65 – Col. 6, line 6).  It should be noted that the claimed micro-tip of each micro-device is being interpreted to be the tip of each microneedle (12, See Fig. 1A) that is depicted as protruding into the epidermis layer 16 of the drawing.  Each microneedle is being interpreted as being an individual micro-device with the claimed driver and micro-tip structure.
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, substantially identical with the process for making the device recited in the instant claim, it’s reasonably expected that the microneedle structure of Allen would result in a two-layer structure with a patterned outermost layer. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final microneedle device of Allen will have either less than the described number of layers or an inability to penetrate a circulating tumor cell. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.  
With respect to claim 2, Allen discloses the inclusion of biosensors in the microneedles, wherein the microneedle biosensors are configured to measure four classes of principal transducers: potentiometric, amperometric, optical, and physiochemical (See Col. 7, line 65 – Col. 8, line 9).
With respect to claims 3 and 5, Allen discloses that the microneedle biosensors measures an electric property that can include electrical impedance, resistance, current, voltage, or a combination thereof (See Col. 18, lines 8-19).
With respect to claim 4, because the prior art device of Allen discloses a microneedle device that is identical to that recited/claimed, the device of Allen is assumed to be capable of performing oscillation in electoral signal recited in claim 4.
With respect to claims 6 and 7, Allen discloses and depicts that the fabricated micro devices are physically and electrically coupled/integrated by being assembled on a single device/board (See Figs. 1B, 4A-C, and Col. 9, lines 35-44).
With respect to claim 8, because the prior art device of Allen discloses a microneedle device that is identical to that recited/claimed, the device of Allen is assumed to be capable of performing the detection of the types of tumor cells recited in claim 8.
With respect to claim 9, Allen discloses that the drivers comprise a piezoelectric material (See Col. 4, line 40 – Col. 6, line 6, Col. 7, line 65 – Col. 8, line 30, and Col. 9, line 34 – Col. 16, line 19 for .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US 6,334,856 B1) in view of Quake et al (US 2004/0248167 A1).
Refer above for the disclosure of Allen.
Allen fails to disclose that the device can be used with tumor/cancer cells.
Quake teaches a micro fabricated device for the identification of particular genes within the genome of pathogenic organisms, genetic disorders, or genetic predisposition of susceptibility of humans or animals to cancer and cancer-related disease, including breast cancer genes (See Paras. 0043 and 0363).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the device multifunctional with regard to what it can identify such that a user can test for multiple conditions utilizing a small amount of sample while providing high sensitivity, accuracy, and reliability.

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant argues that Allen makes no mention of microneedles that pierce through the membrane of a circulating tumor cell and move in different directions, let alone micro-tips configured to pierce through the membrane of a circulating tumor cell and move in different directions when an energy of force applies to the drivers (See last paragraph on page 5 of applicant’s arguments).  However, the examiner respectfully disagrees with this assertion.  The microneedles of Allen are taught to be . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 19, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798